Citation Nr: 1218979	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from April 1982 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran does not have a foot disability that was caused by her service.  


CONCLUSION OF LAW

A foot disability is not related to active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that she has a foot disability that began during her period of active duty.  

As an initial matter, the Board notes that service connection is currently in effect for disabilities that include tinea pedis.  The Board further notes that in September 2008 and June 2009, the Veteran withdrew her appeals on the issues of entitlement to service connection for asthma, and posttraumatic stress disorder, and earlier effective dates for service connection for bilateral knee disabilities, and a sternum disability.  Therefore, these issues are not before the Board at this time.  See 38 C.F.R. § 20.204(b) (2011).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment reports show that in May 1986, she was treated for complaints of left foot symptoms, specifically, it felt like "she is walking on a lump," with dull pain radiating from the ball of the left foot up into the toes.  She stated her foot had swollen after playing volleyball the day before.  The assessment was excessive callus build-up.  Treatment was noted to include changing footwear, shaving calluses down, lotion, and massage.  She was not to run for seven days.  A May 1988 "periodic" examination report shows that her feet were clinically evaluated as normal.  In an associated "report of medical history," she indicated that she had a history of foot trouble, which was described as "recurring rash and bone in the center right foot is bruised."  The Veteran's separation examination report, dated in February 1989, shows that her feet were clinically evaluated as normal.  In an associated "report of medical history," she indicated that she had a history of foot trouble, which was described as "dry feet - foot fungus - eval[uation] and tx [treatment]."  

The post-active duty medical evidence consists of VA and non-VA reports, dated between July 1989 and 2011.  This evidence includes a July 1989 VA examination report which shows that the Veteran complained of a tenderness and a bruised area at the sole of her right foot.  The relevant impression was metatarsalgia, and it notes, "however, her foot shows no deformity or abnormal wear or callus."  

VA progress notes, dated between 1989 and 2008, show that in May 1990, she sought treatment for complaints of multiple joint pain, to include right foot pain, and a painful right foot callus.  In December 1990, she again complained of joint pain (the feet were not specified) while running.  VA progress notes show that the Veteran was noted to be obese by at least 1997.  On several occasions in 2003, she was noted to have corns and calluses, as well as mycotic nails and diabetes mellitus.  In 2005, she was noted to have pes planus and hallux limitus.  In January 2006, she complained of pain in her toes with prolonged standing or walking; she denied arch or heel pain.  She reported wearing one-to-two inch heels most of the time for work.  On examination, the toes had pain on PROM (passive range of motion), and there was no pain with palpation of the heels or arches.  There was no pain with neuroma testing, or with palpation of the metatarsal heads.  There was pain at the IP (interphalangeal) joints of the second and third toes, bilaterally.  The assessment notes that she was referred for shoe inserts, and that dress shoes were ordered.  The examiner stated that her foot pain was likely due to a combination of normal-high arch and high heels increasing pressure at the distal metatarsal heads and into the second and third toes.  In July 2006, she sought shoes for "diabetic feet," and reported a history of bilateral neuromas in her feet, and a three-month history of a left foot sprain.  The assessments note foot pain due to Morton's neuroma of the right foot, left ankle sprain, and DM (diabetes mellitus).  

VA joint examination reports, dated in June 1999 and June 2001, do not note any relevant complaints, nor do they contain any relevant diagnoses.

Private treatment reports show that in March 1999, the Veteran sought treatment for complaints of a three-day history of left ankle and foot edema.  She denied trauma.  She was noted to have diabetes mellitus.

A VA skin examination report, dated in July 2006, shows that the Veteran reported that during service she had problems with her feet related to running and marching, to include pain and a feeling "like she was running on a stone on the bottom of her feet."  She reported that she was placed on restriction with running only in tennis shoes.  She stated that she was diagnosed with a neuroma in her foot, and that she had had persistent, intermittent pain since service.  She reported pain between her second and third metatarsals, made worse by prolonged standing and walking.  She also reported mild diabetic neuropathy.  The diagnosis was neuromas of the feet with chronic pain, right worse than left, and it notes, "She states this condition began during Military Service."  Associated X-ray reports for the bilateral feet were normal.    

A private treatment report from A.H., M.D., dated in August 2009, shows that this physician states that she has been treating the Veteran since October 2005, and that the Veteran has a history of a neuroma to the right third interspace, and callusing of the feet secondary to compensation for a flat foot deformity.  Dr. A.H. states that the Veteran's condition has worsened over time due to her age and previous occupation.  She must wear diabetic shoes and insoles to accommodate her deformity and relieve pain.  A form, dated in September 2009, signed by Dr. A.H., states, "In my medical opinion, the current medical condition is..."  Dr. A.H. then checked the line next to the statement, "More likely than not related to an injury, disease, or event occurring during the veteran's military service."  The report notes pes planus, pain, and neuroma.  There is a notation "see attached."  The Veteran's May 1986 service treatment report, and Dr. A.H.'s August 2009 report, are attached.  

A VA examination report, dated in December 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported the following: when she left the service in 1989, she had problems with dry feet and was rated at that time for fungal infection.  She was put on profile from running while in Korea.  She developed foot problems at this time.  She had bilateral foot pain at the ball of her feet.  She has foot pain, to include while walking on cold floors.  She bought expensive shoes for work and drove a stick shift, which caused foot pain.  She was told she had flat feet after she left the military when she saw a podiatrist.  On examination, she had a left foot neuroma, and left foot metatarsalgia.  It was noted that she bought her own over-the-counter inserts.  Imaging studies were noted not to show any abnormal findings.  There was no degenerative or traumatic arthritis.  The examiner stated that the Veteran had pain with palpation between her second and third metatarsals of the left foot, and that she had normal palpation of the right foot, normal pedal pulses, and callus skin of the heels and balls of both feet.  Arch was present upon weight-bearing of the right foot, and it was slightly flattened at the medial left foot.  An associated X-ray report for the right foot was negative.  An associated X-ray report for the left foot notes pes planus, with no evidence of fracture, arthritic changes, or any other bone abnormality.  The diagnosis was left foot pes planus.  The examiner concluded that the claimed condition was "less likely that not (less than 50 percent probability)" incurred in or caused by the Veteran's service.  The examiner explained that the Veteran had a four-year history of Morton's neuroma, but that she left the military in 1989, and although she had foot-swelling at that time, she did not have pain consistent with neuroma, and that she did not develop neuroma symptoms until several years later.  The examiner stated that anything that causes compression or irritation of the nerve can lead to the development of a neuroma, and that one of the most common "offenders" is wearing shoes that have a tapered toe box, or high-heeled shoes that cause the toes to be forced into the toe box.  In addition, people with certain foot deformities, to include flat feet, are at higher risk for developing a neuroma.  The examiner stated that due to the gap of time between military service and her complaints in 2009, "I do not believe her current foot condition is related to military service."  

The Board finds that the claim must be denied.  Briefly summarized, the facts show that during service, in May 1986, she was treated for complaints of left foot symptoms.  The assessment was excessive callus build-up.  There was no other relevant treatment during her remaining period of service- a period of about three years.  Her feet were clinically evaluated as normal May 1988 "periodic" examination report, and in her February 1989 separation examination report.  She indicated that she had right foot pain in her May 1988 report of medical history, but there is no indication of foot pain in the February 1989 separation examination report or the accompanying report of medical history.  After separation from service, in 1990, she complained of foot pain and was noted to have callus, however there was no diagnosed foot condition at that time.  There is no relevant medical evidence dated during the next 13 years.  On several occasions in 2003, she was noted to have corns and calluses.  Again however, there was no diagnosed foot condition at that time.  In 2005, she was noted to have pes planus and hallux limitus.  In January 2006, an examiner concluded that her foot pain was likely due to a combination of normal-high arch and high heels increasing pressure at the distal metatarsal heads and into the second and third toes.  The examiner stated that there was no pain with neuroma testing.  In July 2006, she was first diagnosed with neuromas of the feet.  In December 2011, a VA examiner examined the Veteran, and concluded that she does not have a foot condition that is related to her service.  This opinion is considered to be highly probative evidence on this issue, as it is shown to have been based on a review of the Veteran's C-file, and the examiner's conclusion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, it appears that the examiner mistakenly referenced 2009 as the year that the Veteran's neuroma was initially treated, whereas the correct year is 2006.  Given the Veteran's medical history and the 17-year time gap between separation from service and the first medical evidence of neuroma, the Board finds that this error does not significantly affect the probative value of the opinion, particularly given the examiner's rationale.  The Board further notes that the examiner's rationale is entirely consistent with the findings in January 2006 VA progress note, in which the examiner stated that her foot pain was likely due to a combination of normal-high arch and high heels increasing pressure at the distal metatarsal heads and into the second and third toes.  Therefore, a remand for an addendum is not warranted.  See 38 C.F.R. § 3.156(d) (2011).  Finally, the Board notes that the Veteran's representative has argued that the Veteran was profiled (i.e., given light duty) due to foot symptoms during service.  However, a review of a May 1991 "physical profile" in issue shows that the medical condition was described as "lower extremity joint pain."  Associated service treatment reports indicate that this profile was related to right hip symptoms.  See e.g., service treatment reports, dated in July 1989 (two reports), and December 1990.  In summary, the evidence does not show that the Veteran has a foot disability that was incurred during service, and that is related to her service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 
  
In reaching this decision, the Board has considered Dr. A.H.'s September 2009 statement.  However, this statement is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, and she merely checked a line indicating a nexus between a foot disability and the Veteran's service, without providing a rationale or a discussion, such a citation to clinical findings during service and thereafter.  Prejean; Nieves; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a mere conclusion by a medical doctor is insufficient to make an informed decision as to what weight to assign the doctor's opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence attached to this form has been discussed, and it does not substitute for an explanation of her conclusion.  This evidence is therefore insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Finally, the Board has considered an article submitted by the Veteran on neuromas.  This article is not competent medical evidence, as it is generic literature which does not discuss etiological factors implicating the facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In addition, this article is referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, this evidence does not warrant a grant of the claim.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The issue on appeal is based on the contention that a foot disability was caused by service.  The Veteran's assertions of foot pain are credible.  However, the mere existence of foot pain is not dispositive of this issue; VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, laypersons are not competent to render a diagnosis for the claimed condition.  Layno.  When the Veteran's service treatment reports and the post-service medical records are considered, the Board finds that the medical evidence does not warrant a grant of the claim.  The December 2011 VA examiner considered the Veteran's reports of her symptomatology, but determined that her foot disability is not related to her service.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


